Citation Nr: 1750899	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-30 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



REMAND

The Veteran served on active duty from September 1972 through September 1992.  He also had two years of prior inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran claims he injured his left knee during a training exercise in 1976 or 1977.  He reported seeking treatment at Patterson Army Health Clinic Community Hospital, but was not held overnight.  His personnel file confirms he was stationed at Fort Monmouth, New Jersey from July 1976 through November 1977.  Further, the Veteran's service treatment records appear incomplete.  His induction examination from September 1972 is in the file, but there are no other medical records until October 1984.  Upon remand, the RO should obtain any outstanding service treatment records.  The RO should also request any records from Patterson Army Health Clinic Community Hospital from July 1976 through November 1977.

The Veteran also claims service connection for PTSD.  He reported experiencing sniper fire while stationed in South Korea in 1973 through 1974, patrolling bases in Thailand in 1975 during his duties as Military Police (MP), and witnessing dead bodies while patrolling as a MP in Grenada in 1983.  His military personnel file corroborates that he was in South Korea in 1973 through 1974, Thailand from 1975 through 1976, and Grenada in 1983 through 1984.

He was afforded a VA examination in December 2010 to determine the etiology of his PTSD.  The Veteran reported feeling sad and angry when he thought about his in-service stressors, and had a short temper when he felt disrespected, often lashing out verbally.  He also reported getting sad during the holidays.  Although the examiner noted his reported stressors related to fear of hostile military activity, she opined his symptoms were more consistent with depression due to a number of likely factors, including the death of loved ones and sadness during the holidays related to childhood memories and loneliness.  The Board finds the December 2010 VA examiner put unnecessary weight on the Veteran's report of yearly sadness, ignoring the significance of his other reported symptoms, including his reported anger related to thinking about his stressors.

In April 2011, the Veteran underwent an extensive psychiatric evaluation at a VA hospital.  The psychiatrist noted the Veteran's reported in-service stressors, as well as a post-service stressor from when he was a Sheriff's Deputy and witnessed an individual shortly after she committed suicide.  The psychiatrist diagnosed the Veteran with PTSD and opined it was directly related to his in-service stressors.  The psychiatrist also opined the Veteran's PTSD has been added to by his civilian experience.  Although the April 2011 psychiatrist opined the Veteran's PTSD was directly related to his in-service stressors, the Veteran has had substantial post-service trauma during his time working in law enforcement.

As the Veteran has conflicting psychiatric diagnoses and the etiology of his psychiatric disorder is unclear, he should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding service treatment records, to the extent possible, from September 1972 through October 1984.  Copies of all such available documents must be associated with the Veteran's claims file.  Any unsuccessful attempts to obtain this evidence should be properly documented in the claims file, to include the preparation of a memorandum of unavailability, if warranted.

2. Request all records from the Patterson Army Health Clinic Community Hospital for treatment for a left knee injury from July 1976 through November 1977.

3. Obtain and associate with the claims file all VA treatment records from the Biloxi VAMC and all associated outpatient clinics from November 2016 to the present.

4. The Veteran should be afforded a VA psychiatric examination with an appropriate specialist or specialists to address the causation and etiology of his current psychiatric disorder.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such a review was accomplished.  

The examiner should opine whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's currently diagnosed psychiatric disorder was incurred during or caused by active service.  

The examiner should also specifically discuss whether the criteria for diagnosing PTSD are met, and, if so, whether it is related to military versus civilian stressors.

5. The AOJ should then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




